02-11-462-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00462-CV 
 
 




In re Rigoberto Torres Farias


 


RELATOR




 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s “Appellant's Motion For Suspension Of Rules.” 
The motion is GRANTED.
The
court has also considered relator’s petition for writ of mandamus and is of the
opinion that the petition should be dismissed.  Accordingly, relator’s petition
for writ of mandamus is DISMISSED for want of jurisdiction.  
PER CURIAM
 
PANEL: 
LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.
 
DELIVERED: 
November 10, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).